UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7547



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTIN SANCHEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-97-281, CA-99-853-3-17)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martin Sanchez, Appellant Pro Se. Nancy Chastain Wicker, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martin Sanchez seeks to appeal the district court’s orders de-

nying his motions for reconsideration of the denial of his 28

U.S.C.A. § 2255 (West Supp. 1999) motion and for a certificate of

appealability. We dismiss the appeal from the denial of the motion

for reconsideration for lack of jurisdiction because the appeal was

untimely filed.    The district court entered its order denying the

motion for reconsideration on August 4, 1999. Sanchez did not spe-

cifically mention the August 4 order in his notice of appeal but

stated in his informal brief filed in this court on January 3,

2000, and mailed by Sanchez on December 28, 1999, that he also

seeks to appeal the August 4 order.   Although an informal brief may

be construed as a notice of appeal when it satisfies the require-

ments of Fed. R. App. P. 3, see Smith v. Barry, 502 U.S. 244,

247-49 (1992), Sanchez did not file his informal brief within the

sixty-day appeal period provided by Fed. R. App. P. 4(a)(1), nor

did the district court extend the appeal period under Fed. R. App.

P. 4(a)(5) or reopen the appeal period under Fed. R. App. P.

4(a)(6). We therefore deny a certificate of appealability and dis-

miss this portion of the appeal for lack of jurisdiction.

     We find that the district court’s denial of Sanchez’s appli-

cation for a certificate of appealability was proper because he

failed to make a “substantial showing of the denial of a constitu-

tional right.”    28 U.S.C.A. § 2253(c)(3) (West 1994 & Supp. 1999).


                                  2
Accordingly, we deny Sanchez’s motions for a certificate of appeal-

ability and dismiss this portion of the appeal on the reasoning of

the district court.   See United States v. Sanchez, Nos. CR-97-281;

CA-99-853-3-17 (D.S.C. Sept. 24, 1999).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           DISMISSED




                                 3